Per Curiam : Plaintiff in error, George Moran, was indicted in the criminal court of Cook county on the charge of robbery. He entered a plea of guilty to said charge and was sentenced to the penitentiary for an indeterminate period of time under the Parole act approved June 25, 1917, and has sued out this writ of error for a review of that judgment. The sole contention of plaintiff in error is that the Parole .act of 1917, in so far as it provides for an indeterminate sentence, is in violation of section 1 of the fourteenth amendment of the constitution of the United States. This contention was decided otherwise in People v. Doras, 290 Ill. 188, and People v. O’Donnell, 291 id. 178. The judgment of the criminal court of Cook county will be affirmed. , , rr , Judgment affirmed.